Citation Nr: 0317076	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-17 815A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits under 
38 U.S.C.§ 1151 for right ankle disability based on VA 
hospitalization and treatment in July 1995.

2.  Entitlement to compensation benefits under 
38 U.S.C.§ 1151 for a psychiatric disability based on VA 
hospitalization and treatment in July 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to April 1963.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In December 2001, 
the veteran testified at a hearing at the Chicago RO before 
the undersigned Veterans Law Judge.  In March 2002, the Board 
undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included July and 
August 2002 VA examinations to determine whether the veteran 
has any additional right ankle or psychiatric disability as a 
result of treatment, surgery, or hospitalization at the Hines 
VA hospital in July 1995.  Such examinations were conducted 
in July and August 2002.  The examination reports have not 
been considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran in this case does 
not appear to be adequate under the Quartuccio guidelines.  

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the Statement of the 
Case (SOC) in October 1998.  If either 
claim remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


